Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 02 August 2021 overcomes the rejections under 35 USC 112(a), 112(b), 102 and 103.  The closest prior art of record is Tailliez et al. (Applied and Environmental Microbiology, 55(1): 203-206, 1989).  Tailliez et al. 1989 describe mutant strains of Clostridium thermocellum produced by UV irradiation.  Spores of the C. thermocellum cells were irradiated with UV light at 5300 Jm-2 from a germicidal lamp at a fluence rate of 8Wm-2 under anaerobic conditions.  The first irradiation step results in the production of mutant A1.  Mutant A1 was subjected to a second UV irradiation step to produce mutant 648.  Both mutants A1 and 647 exhibited enhanced ability to degrade cellulose thus indicating that they produced enhanced amounts of cellulase and xylanase.  However, none of the prior art of record describes the strain Clostridium thermocellum M2_15-C8, i.e., exposure to ultraviolet radiation is a process of random mutagenesis and, therefore, the strains of C. thermocellum described by Tailliez et al. are different from strain Clostridium thermocellum M2_15-C8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claim 2 has been allowed.  Claims 1 and 3-16 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652